Citation Nr: 0839125	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-11 062	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30% for 
bilateral pes planus with hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 2002 to July 
2003.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2003 rating action that 
granted service connection for bilateral pes planus with 
hammertoes and assigned an initial noncompensable rating 
therefor.  

By decision of June 2006, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of January 2007, the RO granted an initial 
30% rating for the veteran's bilateral pes planus with 
hammertoes; the matter of a rating in excess of 30% remained 
for appellate consideration.  


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that she wanted to withdrawal the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  

In an October 2008 written statement received by the Board, 
the veteran stated that she was satisfied with the most 
recent RO decision, that she did not want to have her appeal 
continued to be processed at the Board, and that she wanted 
her claims folder returned to the Roanoke RO.  Thus, the 
Board finds that there remain no allegations of errors of 
fact or law for appellate consideration in this claim for an 
initial rating in excess of 30% for bilateral pes planus with 
hammertoes. Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal with respect to the claim for an initial rating in 
excess of 30% for bilateral pes planus with hammertoes is 
dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


